COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Donna Corbett Newding and Lori Corbett Glidden v. Willie Lee
                          Lambert

Appellate case number:    01-19-00899-CV

Trial court case number: 18-CV-0729

Trial court:              212th District Court of Galveston County

       Appellee Willie Lee Lambert has filed a motion for en banc reconsideration. By this order,
the Court of Appeals hereby unanimously denies the motion for en banc reconsideration.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

En banc court consists of: Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: January 21, 2021